DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-15 are pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 has been considered by the examiner.  It is noted that a duplicate copy of the IDS was filed the same day. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 5 has a dashed box at the top labeled EE. It is assumed that this is supposed to be Environmental Data [ED] as mentioned in the specification. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 1 line 11 “…a method for the performance-“ should be “…a method for a performance-“ 
Page 2: “the reduction of consumptions.” (Lines 11-12) should be “reducing consumption”
Page 3: “In this way, the driver cannot be helped optimize a cost function…” should be “in this way, the driver cannot be helped to optimize a cost function…”
Page 3 line 20: “According to the invention, there are provided…” should be: “The invention covers…”
Page 5 line 2: “to the Cardinal directions…” should be “to the cardinal directions…”
Page 5 line 5: “…parallel to a ground in which the vehicle…” should be: “…parallel to the ground on which the vehicle…”

Page 6 line 16 states that mission M is shown in Figure 4, but no label “M” exists. 
Page 7 line 2: tyre wear, [Wingdings font/0xE0] tire wear; 
Page  8, lines 1-19: “(schematically shown in figure 2 and known)”  is interpreted as “(schematically shown in figure 2)”
Page 12, line 12: “…to the environment...” should be “…on the pictured environment…”
Page 15, line 5 “…delimitations D’ of the track (8)…” should be “…delimitations D’ of the track…”.
Page 16 lines 15-20:  what is the difference between block 30 and block 31? 
Page 16 lines 20-21: Doesn’t the optimal trajectory T come from block 29?  And the map of the track from block 25?  
Appropriate correction is required.
The use of the terms (Page 4 line 21): “(e.g. ARVA® or RECCO®)”, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Are these US trademarks or European trademarks? Furthermore, what do they cover? The examiner has checked TESS and has discovered multiple trademarks with the above spellings. A mark as defined by 15 U.S.C. 1127 (i.e., trademark, service mark, collective mark, or certification mark) or trade name may be used in a patent application to identify an article or product, service, or organization if:
(A) its meaning is established by an accompanying definition in the specification which is sufficiently descriptive, enabling, precise and definite such that a claim including the mark or trade name complies with the requirements of 35 U.S.C. 112, or
(B) its meaning is well-known to one skilled in the relevant art and is satisfactorily defined in the literature.
See, e.g., United States Gypsum Co. v. National Gypsum Co., 74 F3d 1209, ____ n.6, 37 USPQ2d 1388, 1392 n. 6 (Fed. Cir. 1996). Condition (A) or (B) must be met at the time of filing of the complete application. (MPEP 608.01(v))

Claim Objections
Claims 1, 4, 5, 15 contain the term “current position and orientation” (of the road vehicle/of the helmet).  It is ambiguous whether “current” applies only to position or to the orientation as well.  In order to be precise (and assuming that it means such), it is best to replace “current position and orientation” with “current position and current orientation.” For purposes of examination, it is assumed that the term “current” applies to both position and to orientation (of the road vehicle/of the helmet).
Claim 2 objected to because of the following informalities:  replace “vehicle” by “road vehicle” to correspond to the terminology in claim 1. Similarly, “the environmental data” should be replaced by “the plurality of environmental data.” Appropriate correction is required.
Claim 3 objected to because of the following informalities:  “the corrective actions (AC)” should be replaced by “the one or more corrective actions (AC)” to correspond with the terminology of claim 1.  Appropriate correction is required.
Claim 5 objected to because of the following informalities: “an expected position and orientation of the road vehicle (1)” is ambiguous because it is unclear whether “expected” applies only to the position of the road vehicle or to the orientation as well.  For purposes of examination, it is assumed that “expected” modifies both position and orientation.
Claim 6 objected to because of the following informalities:   Discrepancy in terminology: is it “the delimitations (D)” or “the delimitation (D)”?  Both are used.  For purposes of examination, it is assumed “the delimitations” is what is intended (a.k.a. both white lines on the sides of a lane)
Claim 7 objected to because of the following informalities:   Inconsistency in terminology because claim refers simply to “the position and the orientation of the helmet” while claim 1 on which claim 7 depends has “the current position and orientation of the helmet”.  It is assumed that these refer to the same element.
Claim 8 objected to because of the following informalities: Inconsistency in terminology because claim refers only to “the current position (AP)” while claim 1, on which claim  depends, mentions “the current position (AP)…of the road vehicle (1)”. For purposes of examination it is assumed that these refer to the same element.
Claim 9 objected to because of the following informalities: claim refers to “the position of cars to be surpassed”.  Does this mean that only one position is being referred to or should this be “the positions of cars to be surpassed”?  For purposes of examination the latter is assumed.
Claim 12 objected to because of the following informalities: claim 12 refers to “the source unit (13)” (lines 1-2) while claim 11, on which claim 12 depends, refers to “an electromagnetic source unit (13).” Consistency in terminology is requested.  A similar problem occurs with “the receiver unit” in claim 12. 
Claim 14 objected to because of the following informalities: claim 14 refers to “the receiver unit (14)” while claim 11 refers to “an electromagnetic receiver unit (14)”.  Consistency in terminology is requested. Similarly, claim 14 refers to “the interface device (11)” while claim 11 refers to “an augmented reality interface device (11)”.  Consistency in terminology is requested.
Claim 14 objected to because of the following informalities: the last line of claim 15 refers to “…according to the claim 11.” This should be “…according to claim 11.” 
 Use of terminology is different between families of claims. A “compensating step” is referred to in claim 8, while “one or more corrective actions (AC)” are referred to in claim 13. Similarly claim 7 refers to “at least one electromagnetic detection device” and “a receiver unit”, while “an electromagnetic receiver unit” is referred to in claim 11.  For purposes of examination it is assumed that the difference in terminology was intentional. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the performance-enhancing driver assistance" in lines 1-2 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the current position (AP)" in line 5 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the space” in line 6 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the environment” in line 6 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the current position and orientation” in line 15 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the driver” in line 16 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the movements of the helmet” in line 2 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the movements of the vehicle” in line 3 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4: The term “in particular” in claim 4 is a relative term which renders the claim indefinite. The term “in particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The step of compensating the movements of the helmet and/or the movements of the vehicle has been rendered indefinite.  For purposes of examination, it is assumed that the term “in particular” does not exist.
Claim 5: The term “in particular” in claim 5 is a relative term which renders the claim indefinite. The term “in particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The step of compensating the movements of the helmet and/or the movements of the vehicle has been rendered indefinite.  For purposes of examination, it is assumed that the term “in particular” does not exist.
Claim 5, which depends off claim 1, recites the limitation "the compensating step” in line 2 of claim 5.  There is insufficient antecedent basis for this limitation in the claim, since “a step of compensating the movements of the helmet” is defined in claim 3.
Claim 6, which depends off claim 1,  recites the limitation "the compensating step” in the last line of claim 6.  There is insufficient antecedent basis for this limitation in the claim, since “a step of compensating the movements of the helmet” is defined in claim 3.
Claim 7: The term “in particular”, used twice in claim 7, is a relative term which renders the claim indefinite. The term “in particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The step determining the position and orientation of the helmet has been rendered indefinite.  For purposes of examination, it is assumed that the terms “in particular” do not exist.
Claim 7 also has the phrase “…in particular provided with a source unit (13) and with a receiver unit (14).” However, it is unclear precisely what is being provided with said source unit and receiver unit.  It cannot be the method to which the claim refers, since a method isn’t a piece of equipment. For purposes of examination, it is assumed that either the infrared camera or the “at least one” electromagnetic detection device have the source unit and the receiver unit.
Claim 9, which depends off claim 1,  recites the limitation "the presence of obstacles” in line 2 of claim 9 as well as “the position of cars to be surpassed” (last line of claim)  There is insufficient antecedent basis for either of these limitations in the claim.
Claim 10 refers to “a road vehicle” in line 4 of claim 10, then again in line 10 of claim 10.  It is unclear whether the second mention refers to the same “road vehicle” as that in line 4.  For purposes of examination it is assumed that the two refer to the same element. 
Claim 10 recites the limitation "the position and orientation of the helmet” in line 9 of claim 10. There is insufficient antecedent basis for either of these limitations in the claim.
Claim 11, which depends off claim 10, refers to “a road vehicle” in lines 3-4.  It is unclear whether this refers to either of the road vehicles mentioned in claim 10.  For purposes of examination it is assumed that the same road vehicle is referred to in all three cases. 
Claim 12 contains the phrase “through the change generated by them due to the excitation…” (Lines 7-8).  The term “the change” lacks antecedent basis and is undefined due to the lack of definition in “them”.  Is this a change in the receiver coils?  The magnetic field received by the receiver coils? (in which case one would assume “it” rather than “them”, which is plural.)  For purposes of examination, it is assumed this refers to a change in the magnetic field picked up by each receiver coil and that at least three receiver coils are involved. (See any physics textbook on impedance).  
Claim 15 recites the limitation "the environment” in the third clause. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Augst.
As for claim 10, Augst teaches a performance-enhancing driver-assistance system (9) ("a system for displaying image information for a driver of a vehicle, in particular a two-wheeled vehicle…” [0001])  comprising: - a helmet (10), configured to be worn, in use, by a driver (DR) of a road vehicle (1); (“…. by means of a device which can be worn at the head of the driver."[0001] "Such a method can be implemented, for example, using a motorcycle helmet…"[0002])  - an augmented reality interface device (11),(“… which is connected via a display unit, for example.”[0002]) which is configured to be mounted on and/or connected to said helmet (10); (“…(using a motorcycle helmet, which is connected via a display unit, for example."[0002]) - a detection device (12), which is configured to determine the position and orientation of the helmet (10) within a road vehicle (1). ("...a position of the displayed image information within a display area of the device is varied depending on the relative position of the head of the driver to a specific part of the vehicle in such a way that the position of the displayed image information, in particular at least one display element, perceived by the driver within the display area relative to the specific part of the vehicle forms a predetermined, spatial relationship perceptible by the driver and remains substantially constant." [0005])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, and 9 are rejected under 35 U.S.C. 103 as being anticipated by US 2018/0025647 Al (Krnja et al., hence Krnja) in light of DE102015225371A1 (Augst)
As for claim 1, Krnja teaches a method for the performance-enhancing driver assistance of a road vehicle (1) driven by a driver (DR); ([0028] and [0031]) the method comprises the steps of: - determining, in use, the current position (AP) and orientation of the road vehicle (1) in the space by means of a localization device (3); (Here “the space” is assumed to be the location that the vehicle is in; “The system includes a plurality of sensors, which include a speed sensor 310, a tilt sensor 312, a width detection sensor 314 that is configured to use high resolution scaling, a camera 316 configured to capture image data and a GPS sensor 318 that confirms the location of the vehicle; and a Lidar sensor configured to capture a 3D representation of the environment.” [0032] Also see [0006]: "At least one of the sensors may measure the tilt angle of the vehicle. At least one of the sensors may measure the speed of the vehicle." (this covers “orientation of vehicle”.))
detecting, in use, a plurality of environmental data (ED) concerning the environment in which the road vehicle (1) operates by means of ADAS devices (4); (the ADAS devices can be the sensors on the vehicle (See Fig. 3) “….plurality of sensors, which include a speed sensor 310, a tilt sensor 312, a width detection sensor 314 that is configured to use high resolution scaling, a camera 316 configured to capture image data and a GPS sensor 318 that confirms the location of the vehicle; and a Lidar sensor configured to capture a 3D representation of the environment.” [0032])
and - detecting, in use, a plurality of dynamic data (DD) of the vehicle (1) by means of a control system (5); ([0005] mentions a collision warning and mitigation system which uses sensors to scan in front of the vehicle; [0006] mentions the sensors measuring the tilt angle and speed of the vehicle, both of which are dynamic data.) 
suggesting to the driver (DR), by means of an augmented reality interface device (11) and depending [on] the plurality of environmental data (ED) and dynamic data (DD), one or more corrective actions (AC) to be carried out in order to accomplish a mission (M) optimizing a cost function (CF). (display to driver on augmented reality interface device: “The display may be configured such that the driver views the representation of the corridor overlaid onto the space in front of the vehicle, for example on a helmet visor or on a head up display.”[0019]; one or more corrective actions:  [0031] is an explanation of Fig. 2 which shows the sort of display presented to the driver: "In this example, the rectangular gate illustrating the intended path of the vehicle is capable of tilting to indicate that the vehicle is leaning into a comer. As illustrated in FIG. 2, there is a section of road 12 populated with two rows of vehicles 10. The snap shot display image shows a series of nested, substantially rectangular gates 100, each bounded by a thin bounding box indicating that it is safe to proceed around this comer between the two rows of adjacent vehicles 10. In order to do so, whilst continuing in the intended direction at the current speed, the driver will need to lean."(underlining added). The environmental and dynamic data being used to create suggested actions: see [0033]-[0035]. The mission M is getting around the cars (Figs. 1-2) and the cost function is speed in relation to risk of getting through a corridor between vehicles [0008]-[0009].)
Krnja does not mention the tilt or orientation of the helmet, simply that the display of the suggested action is projected on the helmet (“The display may be configured such that the driver views the representation of the corridor overlaid onto the space in front of the vehicle, for example on a helmet visor or on a head up display.” [0019]) .  However, Augst teaches determining, in use, the current position and orientation of a helmet (10), which is worn by the driver (DR), within the road vehicle (1);  (“A method for displaying image for a driver of a vehicle, in particular a two-wheeled vehicle, by means of a device which is wearable on the head of the driver is proposed.  In the method, a position of the displayed image information within a display area of the device is varied as a function of the relative position of the head of the driver relative to a specific part of the vehicle in such a way that the position of the displayed image information, in particular at least one display element, perceived by the driver within the display area relative to the specific part of the vehicle forms a predetermined, spatial relationship perceptible by the driver and remains substantially constant." [0005]) and suggesting to the driver (DR), by means of an augmented reality interface device (11) and depending on the current position and orientation of the helmet (10) (Fig. 1 shows the system with the driver and the helmet, which contains the augmented reality interface device (display area of device, see [0005] and [0009]); current position and orientation of helmet: “…as a function of one or more determined positions of the head of the driver at the specific part of the vehicle…”[0014] (which, if the driver is wearing the helmet, means the position of the helmet.))
Neither Krnja nor Augst mention “cyclically” determining the current position and orientation of the helmet, but measuring a position in real time (which “current” implies) is usually done at periodic intervals and would be obvious to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have combined together the helmet orientation system of Augst in the helmet system of Krnja.  The motivation would have been to compensate for the movement of the driver’s head when producing images for the driver.
As for claim 2, Krnja as modified, also teaches wherein: the mission (M) (Krnja: getting around the vehicles in the way (Figs 1-2) ) comprises an optimal trajectory (T) (Krnja: Flow Corridor 130 [0029] outlined by the bounding boxes (Fig. 2.), risk shown by color [0008]-[0009]; if multiple corridors exist, system will recommend the one which fits in with driver’s subsequent driving plans [0021])  determined depending on the current position (AP) of the vehicle, (Krnja: Fig. 2—shown as proceeding from present location of vehicle) on the environmental data (ED) (Krnja: this would include the surrounding vehicles, as shown in Figs. 1-2; corridor is set to pass around them) and on the dynamic data (DD) of the vehicle (includes speed of vehicle; see [0031], where the curve of the trajectory depends on the speed) ; and when covering the optimal trajectory, the road vehicle (1) moves from the current position (AP) to an arrival point (Krnja: end of pictured bounding boxes) optimizing the cost function (CF) (Krnja: risk is shown by color [0030], if multiple routes are possible, the system will recommend the one which fits in with driver’s subsequent driving plans [0021]). 
As for claim 3, Krnja, as modified, also teaches comprising a step of compensating the movements of the helmet (10), namely of the head of the driver (DR), and/or the movements of the vehicle suggesting the corrective actions (AC) by anchoring them to an inertial reference frame (WR) so as to superimpose the corrective actions (AC) on the environment in which the road vehicle (1). (Augst [0020] mentions that “the image information can represent a part of the surroundings of the vehicle” and [0021] “the predetermined perceptible spatial relationship can related to height position and/or position and/or angle and/or depth position between the specific part of the vehicle and the image information.”  This would seem to indicate that the image is modified to incorporate not just the movements of the head of the driver, but also the relationship between the vehicle and the environment.)  
As for claim 4, Krnja, as modified, also teaches wherein the step of compensating the movements of the helmet (10) and/or the movements of the vehicle is carried out depending on the current position (AP) and orientation of the road vehicle (1), on the current position and orientation of the helmet (10), on the plurality of environmental data (ED) and, in particular, on the plurality of dynamic data (DD). (if a motorcycle driver helmet is compensating for the tilt of the vehicle (as shown in Augst) and the tilt of the vehicle is due to going on a curve through the bounding boxes (as is shown in Krnja), this is a dependence on environmental data (ED). The dynamic data would include the tilt and speed of the vehicle, as is mentioned in Krnja (see claim 1 above.))
As for claim 5, Krnja, as modified, also teaches wherein the step of compensating the movements of the helmet (10) and/or the movements of the vehicle is carried out depending on an expected position and orientation of the road vehicle (1), on the current position and orientation of the helmet (10), on the plurality of environmental data (ED) and, in particular, on the plurality of dynamic data (DD). (Many of the elements are the same as that in claim 4. The one difference is “the expected position and orientation of the road vehicle.” This expected trajectory would be that indicated in Krnja by the position of and tilt of the bounding boxes indicating the corridor for the vehicle, as shown in Figs. 1 and 2.)
As for claim 9, Krnja, as modified, also teaches wherein the plurality of environmental data (ED) comprises the presence of obstacles and/or the position of cars to be surpassed. (Krnja: "Within the system 300, there is provided a data module 320 defining vehicle trajectory data that predicts the trajectories of other vehicles" [0033] (mention of sensors to capture data of environment, [0032]))

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krnja in light of Augst as applied to claim 1 above, and further in view of KR 10176774334 B1 (Keum et al., hence Keum).
As for claim 6, neither Krnja nor Augst specifically mention a track with delimitations.  However, Keum teaches wherein the vehicle is inside a track (8), which is provided with delimitations (D), and comprising a step of determining, only once, a virtual model of the track (8); and a step of superimposing delimitations (D') of the track (8) of the virtual model upon the delimitation (D) of the actual track (8), in particular detected by means of a camera, so as to optimize the compensating step. (In Keum, lanes (and types of lanes) are recognized from images and analyzed. A HUD shows the image of the lane with an image of colored lines (picked to be highly visible and coded to show what type of lane) superimposed to show the lane and to reduce driver risk. "After analyzing the type of the lane, the controller 30 determines the position of the lane for displaying the imaginary lane to the augmented reality on the head-up display 40 in accordance with the color of the lane and the position of the actual lane S50)." pg. 5. An "image capturing unit (10)" is mentioned as the method by which the image in front of the vehicle is captured, which can refer to a camera. (Pg. 4).)
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have combined together the lane delimitation system of Keum with the system of Augst and with the system of Krnja. The idea would be to include information from lanes in which the vehicle could potentially travel.  The motivation would be to allow a further alternative. 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krnja in light of Augst as applied to claim 1 above, and further in view of US 2016/0167672 Al (Kreuger).
As for claim 7, Krnja, as modified, also teaches wherein the position and the orientation of the helmet (10) are determined using at least one optical device, in particular an infrared camera. (Augst: cameras and sensors mentioned in [0028] and [0029] to determine location of driver’s head (which would be in the helmet)]  As for the electromagnetic detection device, Augst does not specifically mention it. However, at least one electromagnetic detection device (12), in particular provided with a source unit (13) and with a receiver unit (14) can be found in Kreuger (Fig. 3, wireless communication device; also see [0151]))
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have combined together the helmet system of Kreuger with the helmet system of Augst. The motivation would be to provide a second alternative.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krnja in light of Augst as applied to claim 1 above, and further in view of EP 3138752 A2 (Kleen et al., hence Kleen).
As for claim 8, neither Krnja nor Augst specifically mention that the time needed to go from a current position to an arrival point is the cost function.  However, optimizing calculated trajectories so that a vehicle can travel as quickly as possible between two points is known in the art, as is shown by Kleen: ("An ideal line 8 is determined along which the vehicle 5 can travel along the route 6 as quickly as possible. The ideal line 8 depends in particular on the respective route 6 and can either be generated directly by the determination unit 2 or an already predetermined ideal line 8 can be called up." [0059])  
It would have been obvious to one of ordinary skill in the art to optimize the trajectory as outlined in Krnja to spend as little time as possible passing from the current position to an expected arrival point. 

Claim(s) 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Augst as applied to claim 10 above, and further in view of Kreuger.
As for claim 11, Augst does not specifically mention an electromagnetic source unit (13), which is configured to be mounted on a road vehicle (1), and an electromagnetic receiver unit (14), which is configured to be mounted on said helmet (10) so as to be integral to the helmet (10).  However, Kreuger teaches an electromagnetic source unit (13), which is configured to be mounted on a road vehicle (1), and an electromagnetic receiver unit (14), which is configured to be mounted on said helmet (10) so as to be integral to the helmet (10). (Figs. 3 and 4 show a system where a band worn on the driver's head in order to capture driver information communicates wirelessly/with a physical link to a vehicle. "The electronics can be divided into a local electronic device 220, a remote electronic device 250, and an external device or vehicle 260. The local device 220 could be part of the headworn unit..." [0150])
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have used the helmet system structure of Kreuger for the layout of the helmet system of Augst.  Augst does not describe in detail the electromechanical layout of the helmet/vehicle system, simply what it does. Both systems are accomplishing the same goals, namely monitoring the orientation and movement of the driver’s head, and using said data to modify the vision projected back to the driver. 
As for claim 14, Augst, as modified, also teaches wherein the receiver unit (14) and the interface device (11) can be powered by means of a power supply cable connected to the road vehicle (1) and/or by means of a power storage device. (Kreuger: See [0153]-[0154]: "[0153] In addition to the elements shown in FIG. 3 and FIG 4, the local electronic device 220, the remote electronic device 250, and/or the vehicle or device 260 could also have the following attributes [0154] a. The local electronic device 220, the remote electronic device 250, and/or the vehicle controller 260 could comprise a battery and/or a power management circuit.")
As for claim 15, Augst, as modified, teaches a road vehicle (1) (Fig. 1)  comprising: - a localization device (3) configured to identify a current position and orientation of the road vehicle (1); ( "According to a further expedient embodiment, the relative position of the head of the two wheeled vehicle driver with respect to the specific part of the vehicle, in particular the at least one parameter of the relative position, is determined by one or more of the following detection means: an inclination sensor; a global position sensor or transmitter; a mobile radio-based positioning system."[0035] Also see [0038] where the image information is measured in relation to the vehicle and/or the head angle to a roadway course. In order to make sense of the data, this necessarily requires identifying the orientation of the road vehicle.)
one or more ADAS devices (4) (these would be the sensors used to produce data from which objects in the environment are generated to show in the display [0024]) configured to detect a plurality of environmental data (ED) concerning the environment in which the road vehicle (1) operates; ("Preferably, the image information can represent a part of the environment of the vehicle selected according to predetermined criteria. In particular, the image information can also represent interpreted information about a part of the surroundings of the vehicle. For example, the image information can be a symbolically depicted traffic situation, e.g. B. as an arrangement of objects in the environment of the vehicle, with or without a particular reference to the vehicle." [0020])
a control system (5) configured to detect a plurality of dynamic data (DD) of the vehicle; (see [0035] GPS to measure positioning, [0039] measuring vibrations of vehicle; )
the vehicle being characterized in that it comprises a system (9) according to the claim 11. (See the argument for claim 11).  

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Augst as modified by Kreuger as applied to claim 11 above, and further in view of “A Novel Positioning and Orientation System based on Three-Axis Magnetic Coils.” (NPL-Hu)
As for claim 12, neither Augst nor Kreuger mention the use of three coils arranged orthogonally to each other as emission units together with another three coils as receptor units to determine position and orientation of the helmet. However, this is known in the art (see Introduction of NPL-Hu.) NPL-Hu teaches wherein the source unit (13) (abstract, Fig. 1 ) and the receiver unit (14) (abstract, Fig. 1)  each comprise at least three coils, (Fig. 1) in particular arranged on axes that are orthogonal to one another; (“In our system, three orthogonal coils are used as the generating dipole object and three orthogonal coils as the sensors.” Pg. 2211) the three coils of the source unit (13) being configured to each emit a variable magnetic field, which excites said at least three coils of the receiver unit (14), thus allowing, through the change generated by them due to the excitation, the position and orientation of the helmet (10) to be determined based on the change in the magnetic field emitted by the three coils of the source unit (13). (Abstract; “The amplitudes and phases of the specific AC sensing signals are directly determined by applying a function fitting method on the sampling data; and this method not only simplifies the hardware circuitry, but also improves the signal acquisition accuracy. Then, the position and orientation of the dipole object are computed by appropriate algorithms. Here, we propose a novel algorithm that uses several mathematic equations to directly calculate the sensor position parameters relative to the generating coil center with the amplitude value and phase value of the sensing signals.”pg. 2211) 
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have used the orientation measurement system of NPL-Hu in the helmet/vehicle system of Augst, as further elucidated by Kreuger. The use of quasi-static magnetic coils to determine position and orientation is known in the art as is discussed in the introduction to NPL-Hu; the advantage of NPL-Hu’s system is the particular algorithms used, which are simpler and faster (see pg. 2212.) 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augst as applied to claim 10 above, and further in view of Kleen.
As for claim 13, Augst, as modified, also teaches wherein the augmented reality interface device (11) comprises at least one semi-transparent lens, which is configured to be placed in front of the eyes of the driver (DR) of the road vehicle (1). (Augst: "However, devices which are wearable on the head of the driver are also included which carry the image information into spectacles (e.g. glasses which are worn by the driver. B. Google Glasses, and the like) can be blended in. In general, this can be a pair of wearable smart glasses in addition to a protective device (motorwheel helmet or bicycle helmet)." [0010])
Augst does not mention specifically suggest[ing] one or more corrective actions (AC) to be carried out in order to accomplish a mission (M) optimizing a cost function (CF).  However, this is known in the art as is shown by Kleen: ("An ideal line 8 is determined along which the vehicle 5 can travel along the route 6 as quickly as possible. The ideal line 8 depends in particular on the respective route 6 and can either be generated directly by the determination unit 2 or an already predetermined ideal line 8 can be called up." [0059])  
It would have been obvious to one of ordinary skill in the art to optimize a trajectory as outlined in Kleen to spend as little time as possible passing from the current position to an expected arrival point. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661